        Case 3:16-cv-30008-NMG Document 158-1 Filed 02/08/19 Page 1 of 4



From: DeSousa, Lisa <LDeSousa@springfieldcityhall.com>
Sent: Saturday, January 19, 2019 4:39 PM
To: Luke Ryan <lryan@strhlaw.com>; Samantha LeBoeuf <sleboeuf@strhlaw.com>; Saint Laurent,
Jeremy <JSaintLaurent@springfieldcityhall.com>; Pikula, Edward <epikula@springfieldcityhall.com>
Cc: 'Kathleen Sheehan' <KSheehan@keyesanddonnellan.com>; 'attycoyle@aol.com'
<attycoyle@aol.com>
Subject: RE: Hutchins v. McKay et al

I never really think that settlement negotiations are a waste of time. That having been said, we are not
prepared to make an offer in the 6 figure range. On behalf of the Defendants I extend an offer in
settlement for $35,000.00. If your client is interested, in settling for that amount, or wants to make a
counter offer, please let me know.

Regards,

Lisa

Lisa C. deSousa
Deputy City Solicitor
City of Springfield Law Department
1600 East Columbus Avenue, 2nd Floor
Springfield, MA 01103
(413) 886-5205

From: Luke Ryan [mailto:lryan@strhlaw.com]
Sent: Saturday, January 19, 2019 4:35 PM
To: DeSousa, Lisa; Luke Ryan; Samantha LeBoeuf; Saint Laurent, Jeremy; Pikula, Edward
Cc: 'Kathleen Sheehan'; 'attycoyle@aol.com'
Subject: RE: Hutchins v. McKay et al

Dear Lisa,

Rather than give you and Ed and new demand figure, I thought it might be helpful to review our prior
exchanges on this subject. Back in December 2016, when we proposed starting a mediation at $95k, our
attorneys’ fees and expenses were under $25k.

After the City decided to scrap mediation rather than budge from its starting offer of $10,000, we were
forced to litigate Rule 56 motions, a motion to reconsider the bifurcation ruling, and request for
certificate of appealability. We subsequently waited at the First Circuit for many months before the
Court dismissed the officers’ interlocutory appeal. During that time, Retired Judge King facilitated
additional (mandatory) discussions that ended with us being even farther apart. We went up to $150k as
a result of the favorable ruling on the bifurcation issue and all the additional time we had to put in. You
then increased your offer to $20k, we decreased our demand to $125,000. And that was the end of
that.

Now that we’ve had to litigate motions in limine (and another motion to reconsider a bifurcation ruling),
take a video deposition of an unavailable city witness, and rent rooms in Boston for ourselves and our
client, our attorneys’ fees and expenses are well in excess of $100k.
           Case 3:16-cv-30008-NMG Document 158-1 Filed 02/08/19 Page 2 of 4




Under the circumstances, unless the city is prepared to start negotiations in the six figures, I think we’d
all be wasting valuable trial preparation time resuming settlement discussions.

Let me know if you think otherwise.

Sincerely,

Luke

From: DeSousa, Lisa <LDeSousa@springfieldcityhall.com>
Sent: Friday, December 30, 2016 9:10 AM
To: Luke Ryan <LRyan@strhlaw.com>
Cc: 'Kathleen Sheehan' <KSheehan@keyesanddonnellan.com>; 'attycoyle@aol.com'
<attycoyle@aol.com>
Subject: RE: Hutchins v. McKay et al

Luke

I think we are just too far apart to have mediation be beneficial on this one. We will advise the Court
that we are not prepared to mediate at this time.

Happy New Year and we will speak soon.

Lisa C. deSousa

From: Luke Ryan [LRyan@strhlaw.com]
Sent: Tuesday, December 20, 2016 5:11 PM
To: DeSousa, Lisa
Cc: 'Kathleen Sheehan'; 'attycoyle@aol.com'
Subject: RE: Hutchins v. McKay et al

Hi Lisa,

Sorry. On Friday afternoon, I finished a six-day evidentiary hearing and have been playing catch-up with
emails and voicemails.

As far as where I see the value in this case, I would offer the following. It is undisputed that Springfield
police officers maced and struck with a baton a man with a pre-existing disability who was charged
criminally and found not guilty. A video of the immediate aftermath of the encounter contains the
excited utterances of multiple eyewitnesses stating that my client did nothing to warrant the treatment
he received. He and his son testified that he is not the same person physically and psychologically since
the incident. If a jury ends up believing him, I could easily see them giving him a low six-figure verdict. If
that were to happen, we would petition for attorneys’ fees which ended up being well over $100k the
last time we had a civil rights trial with the City.

I recognize that the officers’ interactions with my client came in the midst of a chaotic scene that was at
least partly the product of misconduct on the part of my client’s two sons. While I think it’s unlikely a
jury will find Officer Herveiux’s testimony credible – i.e., that my client took sole possession of an
        Case 3:16-cv-30008-NMG Document 158-1 Filed 02/08/19 Page 3 of 4



officer’s baton and used it to repeatedly strike one of his fellow officers on the head – I am not oblivious
to the risks this case poses to the plaintiff in terms of liability and damages. By the same token, it’s a
case I successfully tried once and if I have to try it twice, I will be prepared to do so.

As I said at the case management conference, although I haven’t added up our time or calculated
expenses, the litigation has not proven very costly thus far. That said, I am disinclined to start a
mediation with so little money on the table.

If the City would like to take a crack at resolving this with Judge Neiman, I would ask that it increase its
initial offer to $30,000.

I hope enjoy your time out of the office and don’t end up having to respond to too many emails like this.

Sincerely,

Luke


From: DeSousa, Lisa [mailto:LDeSousa@springfieldcityhall.com]
Sent: Tuesday, December 20, 2016 3:40 PM
To: Luke Ryan
Cc: 'Kathleen Sheehan'; 'attycoyle@aol.com'
Subject: RE: Hutchins v. McKay et al

Luke:

I had not heard back from you regarding whether you are still interested in mediation or want to
provide any context relative to your valuation of the case. I am out of my office from today until
12/29; we need to advise the court by 12/30 one way or the other. I will be checking emails while out
of my office.

Hope you have a nice holiday!



Lisa C. deSousa
Deputy City Solicitor
City of Springfield Law Department
36 Court Street
Springfield, MA 01103
(413) 886-5205

From: DeSousa, Lisa
Sent: Tuesday, December 13, 2016 4:17 PM
To: 'Luke Ryan'
Cc: 'Kathleen Sheehan'; 'attycoyle@aol.com'
Subject: RE: Hutchins v. McKay et al
           Case 3:16-cv-30008-NMG Document 158-1 Filed 02/08/19 Page 4 of 4



Thank you for making this effort, Luke. The opening offer is well beyond anything we can consider at
this time, given our view of both liability and damages. We would be willing to go to mediation with an
initial offer of $10,000.00. If you would like to help us understand where you see the value, we are
happy to listen to your explanation. Please let me know if you think further conversation would be
fruitful.

Thanks


Lisa C. deSousa
Deputy City Solicitor
City of Springfield Law Department
36 Court Street
Springfield, MA 01103
(413) 886-5205

From: Luke Ryan [mailto:LRyan@strhlaw.com]
Sent: Friday, December 09, 2016 5:01 PM
To: DeSousa, Lisa
Subject: Hutchins v. McKay et al

Hi Lisa,

The Plaintiff would propose entering a mediation with a demand of $95,000 from him and an offer from
the City of $45,000. Please let me know if this is acceptable.

Sincerely,

Luke


Luke Ryan
